Pee Ctikiam.
Plaintiff sued and obtained judgment on a promissory note on which the appellant was an endorser. Judgment was entered February 28th, 1930. The appeal was taken and bond filed May loth, 1930, seventy-eight days after the entry of judgment. The statute (1 Cum. Supp. Comp. Stat., p. 983, ¶ 61, 213a) requires the appeal to be taken within twenty days after the determination by the District Court. Obviously the present appeal is far out of time. It appears that on March 19th, 1930, a rule to show cause why a new trial should not be granted was allowed to the defense and that the rule was vacated on May 14th, 1930; and that the rule provided that the granting thereof should not be a waiver of any notice of appeal. We think that the reservation contained within the rule is not to be interpreted as an order that, so far as concerned the time within which an appeal might be taken, the judgment was not to be considered as *620entered until the rule should be disposed of. 2 Comp. Stat., p. 2011, 213f. The plaintiff'contends that for the reason
stated the appeal should be dismissed; and we are constrained to the same conclusion.
The appeal will be dismissed, with costs.